Citation Nr: 1232035	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as due to exposure to herbicides and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1. In January 2001, the RO denied the claim for service connection for hypertension.  The Veteran was notified of that decision but did not perfect an appeal.

2. Some of the evidence received since January 2001, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1. The January 2001 RO rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for hypertension, to include as due to exposure to herbicides, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness); See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 1981 RO decision denied service connection for hypertension because there was no evidence of hypertension in service.  The Veteran was notified of the denial but did not initiate an appeal.  In October 2000, he sought to reopen his claim for hypertension.  It was denied in a January 2001 rating decision because the medical evidence of record demonstrated a diagnosis of hypertension many years after service and did not establish a link between the current disease and service.   The Veteran was notified of the denial but did not initiate an appeal.  Therefore, the April 1981 and January 2001 rating decisions are final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.202, 20.1103.  
  
By way of a March 2007 statement, the Veteran sought to reopen the claim for entitlement to service connection for hypertension.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the January 2001 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the January 2001 rating decision is new and material.  38 C.F.R. § 3.156(a).  

Since the January 2001 denial of the Veteran's claim for hypertension, the evidence associated with the Veteran's claims file includes, but is not limited to, VA treatment records and the Veteran's statements.  An October 2008 report of contact demonstrates the Veteran's assertion that his current hypertension is due to in-service exposure to Agent Orange.  In an October 2008 written statement, the Veteran reported off-loading a ship containing Agent Orange at the port of Qui Nhon in the Republic of Vietnam.  The Veteran argued that all of his disabilities began in 1965 after he worked on the ship.  An October 2008 VA treatment record reveals a reported history of hypertension for forty-three years, which corroborates the Veteran's assertion regarding the onset of his disability.  The Board also notes that in September 2011, the RO granted service connection for coronary artery disease as due to exposure to herbicides.  This evidence is new in that it was not previously of record.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claim, namely, that the Veteran's current hypertension had its onset in service and/or is related to service.  Further, as the credibility is presumed, this evidence raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since January 2001 warrants a reopening of the Veteran's claim of service connection for hypertension as it is new and material evidence.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension is reopened.


REMAND

The Veteran contends that his current hypertension is the result of his military service, to include as due to in-service exposure to Agent Orange.

The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  For VA disability purposes, hypertension means diastolic pressure of predominantly 90 mm. or more or isolated systolic pressure of predominantly 160 mm. or more with diastolic pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  For hypertension to be 10 percent disabling, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.

Generally, to establish service connection, there must be evidence of (1) a current disability, (2) incurrence of an in-service disease or injury, and (3) a nexus linking the Veteran's current disability to his in-service disease or injury.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In the present case, multiple VA treatment records, including an August 2011 VA treatment record, reflect a current diagnosis of hypertension, and therefore, the Board finds the Veteran has established a current disability for the purpose of service connection.  

Concerning the incurrence of an in-service disease or injury, the Veteran's September 1966 separation examination demonstrates a diagnosis of labile hypertension; however, the Veteran's service treatment records contain no further indication of hypertension, and the record is absent for evidence demonstrating a diagnosis of compensable hypertension within one year of separation from service.  Still, as noted above, the Veteran argues that his current hypertension is the result of his exposure to herbicides while serving in the Republic of Vietnam.  As the RO granted service connection for coronary artery disease as due to exposure to herbicides, the Veteran's service in the Republic of Vietnam has been conceded, and thus, in-service herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  As a result, the Board finds the record demonstrates the incurrence of an in-service disease or injury for the purpose of service connection. 

The Board acknowledges that hypertension is not on the list of diseases associated with herbicide exposure for the purpose of a presumption of service connection, and therefore, the presumption is not for application in this case.  However, the availability of presumptive service connection for some conditions does not preclude direct service connection for other conditions based on exposure to herbicides, and thus, the claim for service connection may nevertheless be considered on a "direct" basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As a result, the Board will address the third element required for direct service connection for hypertension due to in-service exposure to herbicides.

In this respect, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was afforded a VA examination in connection with his claim for hypertension in October 2008.  The VA examiner opined that based on the records available for review, "it is less likely than not that the claimant's current hypertension had its onset during military service."  The VA examiner observed that the Veteran's service treatment records showed only one notation of labile hypertension with no additional in-service records listing any other blood pressure readings.  The VA examiner found that if additional in-service records demonstrated a significant number of elevated blood pressures or a five day average with elevated results, "the probability that the hypertension had its onset during military service would increase."

Here, the Board concludes that a remand for an additional VA examination is necessary.  The October 2008 VA examiner determined that, based upon the lack of evidence showing an in-service diagnosis of compensable hypertension, the Veteran's current hypertension was not related to service.  However, the examiner did not comment upon whether the Veteran's current hypertension was related to in-service exposure to herbicides.  For this reason, the Board finds that the 
October 2008 examination is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to determine whether the Veteran's current hypertension is etiologically-related to in-service exposure to herbicides.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Additionally, the Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain these records.  An August 2007 VA treatment record indicates that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  The Court has held that, where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA records.   See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).      

Furthermore, as the claim must be remanded for additional reasons, all VA treatment records dated from January 2012 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.
2.  Associate all VA records dated from January 2012 to the present with the claims file.

3. The RO/AMC should schedule the Veteran for an appropriate VA examination with regard to his claim for entitlement to service connection for hypertension.  The Veteran's VA claims file must be made available to and reviewed by the examiner in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, and the Veteran's statements.  Thereafter, the examiner should respond to the following:

a)  Does the Veteran have a diagnosis of hypertension?  

b)  If hypertension is diagnosed, is it at least as likely as not that hypertension is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


